Citation Nr: 1236268	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  08-32 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for a respiratory disorder, claimed as a spot on the lungs, with shortness of breath, including as secondary to Agent Orange exposure and claimed asbestos exposure.

3.  Entitlement to service connection for a cervical spine disorder, including a cervical spine fusion with scar.

4.  Entitlement to service connection for neuropathy of the bilateral lower extremities, including as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for right and left eye disorders, claimed as vision problems, including as secondary to service-connected diabetes mellitus.

6.  Entitlement to service connection for fibromyalgia and musculoskeletal pain. 

7.  Entitlement to service connection for bilateral knee disorders.

8.  Entitlement to service connection for right ear hearing loss.

9.  Entitlement to service connection for left ear hearing loss.

10.  Entitlement to service connection for hypertension. 

11.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from October 1960 until December 1960 and from December 1960 until January 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for a spot on lungs with shortness of breath and malaria.  Additionally, the RO in Montgomery, Alabama issued a rating decision in December 2009, which, in pertinent part, included denials of service connection for a cervical spine fusion with scar (claimed as neck condition status post surgery), neuropathy of the lower extremities secondary to diabetes mellitus, vision problems secondary to diabetes mellitus, fibromyalgia and musculoskeletal pain, bilateral hearing loss, bilateral knees, hypertension, and sleep apnea.  All the claims are currently under the jurisdiction of the Montgomery, Alabama RO.

The Veteran has not filed a notice of disagreement with the grant of compensation for loss of use of a creative organ.  Additionally, in an October 2011 rating decision, the RO granted total individual unemployability due to service-connected disabilities (TDIU) and the Veteran subsequently withdrew his appeal for that issue in November 2011.  Also in November 2011, the Veteran withdrew his claim for an increased rating for posttraumatic stress disorder.  As such, those claims are not currently before the Board.  

The Board also notes that the December 2009 rating decision indicated that it had denied the claim for service connection for bilateral knee disorders.  However, the analysis in the bilateral knee disorders section of the decision was in regards to a claim for service connection for gastroesophageal reflux disease.  Following that decision, however, the Veteran demonstrated that he understood that he was appealing the claim for bilateral knee disorders in his May 2010 notice of disagreement to that issue.  Additionally, the Veteran subsequently received a November 2011 statement of the case and a May 2012 supplemental statement of the case, each one analyzed the bilateral knee disorders issue.  The Veteran's representative also provided a formal presentation in regards to that claim during the July 2012 RO hearing, further demonstrating that he had actual knowledge of the issue on appeal.  Therefore, the Board finds that the Veteran was not prejudiced by any mistake in the identification of the issue in the December 2009 rating decision.
    
The Veteran also requested a hearing before a member of the Board, which was scheduled for July 2012.  The record indicates that the Veteran failed to appear for his hearing.  Because the Veteran has neither submitted good cause for failure to appear or requested to reschedule the hearing, the request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d).  The Veteran's representative subsequently provided an Appellant's Brief in regards to his claims in September 2012.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal, other than a July 2012 rating decision, wherein the RO granted special monthly compensation for loss of use of a creative organ.

In February 2008, the Veteran filed a claim for service connection for "low testosterone," but that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, the record is unclear as to whether the Veteran is contending that the claim for "low testosterone" is the same as his already granted claim for loss of use of creative organ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a spot on lungs, hypertension, neuropathy of the bilateral lower extremities, and a vision disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record is against a finding that the Veteran has malaria related to his active duty service.  

2.  The evidence of record is against a finding that the Veteran has a cervical spine disorder related to his active duty service or his service-connected diabetes mellitus.  

3.  The evidence of record is against a finding that the Veteran has fibromyalgia and musculoskeletal pain related to his active duty service.  

4.  The evidence of record is against a finding that the Veteran has bilateral knee disorders related to his active duty service.  

5.  The evidence of record is against a finding that the Veteran has left ear hearing loss under VA standards.  

6.  The evidence of record is against a finding that the Veteran has sleep apnea related to his active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for malaria have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2011).

2.  The criteria for the establishment of service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  The criteria for the establishment of service connection for fibromyalgia and musculoskeletal pain have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

4.  The criteria for the establishment of service connection for bilateral knee disorders have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

5.  The criteria for the establishment of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.385 (2011).

6.  The criteria for the establishment of service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With regard to the claims for service connection for malaria, a cervical spine disorder, fibromyalgia and musculoskeletal pain, knees, left ear hearing loss, and sleep apnea, VA has met the duty to notify and assist the claimant in substantiating this claim for VA benefits, as provided by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  Proper notice will inform the Veteran of what evidence VA will seek to provide, and of what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

Here, VA satisfied the VCAA duty to notify by way of letters sent to the Veteran in April 2007 (for the malaria claim), January 2009 (for the hearing loss, fibromyalgia and musculoskeletal pain, bilateral knees and the spine claims), and April 2009 (for the sleep apnea claim) that fully addressed all of the notice elements.  Through the letters, VA informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  VA also informed him that his service connection claim must be supported by evidence indicating a current disability, evidence that the injury or disease was incurred or aggravated during service, and medical evidence of a nexus between the current disability and the in-service injury or disease.  VA informed him that VA would seek to provide federal records and that it was his responsibility to support his claim with appropriate evidence, though VA would help him obtain records from any non-federal sources.  A September 2009 letter also included notice, in regards to all the claims, that service connection can be awarded on a secondary basis, when a disorder is either caused or aggravated by a service-connected disability.  Any timing error in regards to the letters was cured by the readjudication of the Veteran's claims, including in a May 2012 supplemental statement of the case.

The September 2009 letter also provided notice with respect to the Dingess requirements, of what type of information and evidence was needed to establish a disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has a duty to assist the Veteran in developing his claim.  This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

With regard to records, VA has associated with the claims folder the Veteran's service treatment records and pertinent VA medical records.  The RO has also obtained the Veteran's private medical records that he has authorized VA to obtain.  The only private medical records not obtained by VA were from Dr. W.L.P.; however, the RO contacted Dr. W.L.P. twice for those records and informed the Veteran that it had been unable to obtain those records in July 2009.  The Veteran subsequently provided private medical records, including some from Dr. W.L.P., later in July 2009.  The Veteran has not indicated that there exist any records of VA or private VA medical treatment relative to these claims that are not already in the claims file.  

The Veteran also received a hearing before a Decision Review Officer in May 2012.  He further received an opportunity to set forth his contentions at a hearing before a Veterans Law Judge, in July 2012, but failed to appear at his hearing.  

In addition, he received a VA examination for hearing loss in May 2009.  The VA examination provided specific medical evidence pertinent to the issues on appeal and findings sufficient to make a decision.  

In McLendon v. Nicholson the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i). The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold. McLendon, 20 Vet. App. at 83.

The duty to assist under 38 U.S.C.A. § 5103A (d) and 38 C.F.R. § 3.159(c)(4) is triggered when it is necessary to obtain an examination to make a decision in the case.  Factors to consider in determining whether an examination is necessary include whether there is evidence of a current disability, and whether there is evidence that the disability may be associated with the appellant's military service or another service-connected disability but there is not sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board does not find that an examination for the sleep apnea is in order in this case.  The claims file contains no records of treatment or complaints of sleep apnea during service.  He does not have a diagnosis of sleep apnea and as will be explained in the decision, the Board does not find the Veteran's contentions of sleep apnea to be credible.  As such, the Board finds that a VA examination for that claim is unnecessary as sufficient evidence is of record to make a determination.  

In regards to the cervical spine claim, the fibromyalgia and musculoskeletal pain claim, and the bilateral knee disorders claim the Board also finds that VA examination are not necessary.  VA is only required to provide a medical examination if, after taking into account all of the information and medical or lay evidence, the evidence is insufficient for a decision to be made on a claim.  38 U.S.C.A. § 5103(d)(2).  There is no duty on the part of VA to provide a medical examination.  As in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant has been advised of the need to submit competent medical evidence to support his claims.  The Veteran has repeatedly been invited to submit substantiating evidence.  The Veteran has not done so, and no other supportive evidence has otherwise been obtained.  Here, as in Wells, the record in its whole, after due notification, advisement, and assistance to the appellant under the VCAA, has no competent evidence to suggest that a VA examination is necessary to make a decision on this claim.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 
 
Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a chronic disease or injury, or had a preexisting injury permanently aggravated, in the line of duty of his active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, including organic diseases of the nervous system, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection can also be granted when a disability is the proximate result of or due to a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additionally, the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show the following: (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service connected disability.  Id.

Malaria Claim

The Veteran contends that service connection is warranted because he had malaria in service.  In his May 2012 RO hearing, when asked what his residuals were for his prior malaria, the Veteran reported "I don't know, but I don't ever want to have it again".  

Service treatment records document that the Veteran was treated for malaria in service, as shown in a September 1966 medical record.  The January 1967 separation examination does not document that the Veteran had malaria prior to discharge; the examiner found the Veteran to be qualified for separation.

The record does not document any subsequent complaints of, or treatment for, malaria.  

Service connection may be granted for malaria as a tropical disease if it becomes manifest to a compensable degree within one year of discharge from service if the claimant served in a tropical area. 38 C.F.R. §§ 3.307, 3.309(b). In this case the Veteran served in the Republic of Vietnam, but the Veteran's separation examination did not document that the Veteran had malaria in January 1967 and no other medical evidence indicates that the Veteran had malaria following his discharge from service.  As such, service connection on that basis is denied.

As previously noted, the Veteran has denied current symptoms or residuals of malaria.  The Veteran has credibly testified that he has not experienced symptoms for a long time and had not seen a doctor for malaria in decades.  

The remaining medical evidence does not demonstrate that the Veteran currently has malaria. The Veteran's VA and private treatment records are also negative for treatment for or a diagnosis of malaria. This is consistent with the Veteran's own reports that he has not experienced symptoms of malaria and that he has not had a relapse of malaria.  Furthermore, a diagnosis of malaria was not of record at the time he filed his claim for service connection, or at any point during the pendency of his appeal. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to adjudication of the claim). 

The first requirement for any service connection claim is competent evidence of existence of a current disability. Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992) (service connection presupposes a current diagnosis of the condition claimed). The Veteran does not have malaria. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). The Veteran's claim for service connection for malaria is denied. 

Cervical Spine Disorder Claim

The Veteran contends, as he reported in his May 2012 RO hearing, that his cervical spine disorder developed because during service due to having to "rappel out of these choppers when they go in the jungle...with full gear."  At that time, he also reported that he did not start to have back problems until the 1980s and that he did not recall having any back problems while in service.  The Board also notes that in a December 2009 rating decision, the RO granted the Veteran service connection for low back pain.

The Veteran's service treatment records do not document any complaints of, or treatment for, a back disorder or pain, other than an October 1961 x-ray report noting pain to the lumbosacral spine and a negative finding.  The January 1967 separation examination included findings of a normal spine and the Veteran did not report any complaints regarding his spine.

The record does not include any complaints of, or treatment for, a cervical spine disorder for decades following the Veteran's discharge from service.  In a July 17, 1990 private medical record, Dr. J.E.H. reported that the Veteran hurt himself on June 7, 1990 throwing a switch while working for the railroad.  The Veteran reported having right-sided neck pain since that time.  

In a May 1991 discharge summary, Dr. J.H. reported that the Veteran claimed that he had had an on-the-job injury on June 7, 1990 and had an abnormal myelogram at three levels.  The Veteran subsequently received an anterior cervical discectomy and fusion of the cervical spine.  

Subsequent medical records (including January 1991 Jackson Hospital x-ray reports and a May 2007 Jackson Hospital x-ray report) document continuing reports of neck pain and findings of degenerative changes.  A January 2003 Baptist Hospital emergency room record documents complaints of neck pain following a motor vehicle accident.  Additionally, a May 2007 private medical record by Dr. K.A. and a May 2007 Jackson Hospital emergency room record document complaints of back pain following a motor vehicle accident from that month.

A May 2009 general VA examination found the Veteran to have no objective abnormal spine findings, with no loss of motion with repetitive testing of the cervical spine.

The Board concludes that service connection for a cervical spine disorder is not warranted. The Veteran is competent to report on when he developed back pain.  In his July 2012 RO hearing, however, he reported that his back pain did not begin until the 1980s, over a decade following his discharge from service.  Furthermore, as documented in the November 2003 VA medical record and as reported in the June 2012 RO hearing, the Veteran's past surgical history from the 1980s was in reference to his already service-connected lumbar spine.  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

To the extent that the Veteran may be asserting having cervical spine pain since service, the Board does not find the Veteran to be credible.  The Board notes that he affirmatively reported that his back pain in general did not begin until the 1980s.  Additionally, the service treatment records do not document complaints of cervical spine pain in service.  Furthermore, the first diagnosis of a cervical spine disorder is not demonstrated until over a decade following the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim). Even then, the 1990 records document that the Veteran had had a recent work-related cervical spine injury. The Board finds such contemporaneous evidence to weigh against the credibility of recent and unsupported contradictory statements from the Veteran.  The documentation noted above carries far more weight, credibility and probative value than the recent lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran). Such contemporaneous records are more reliable, in the Board's view, than the unsupported assertions of events now over a decade past, made in connection with his claim for monetary benefits from the government. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

Specifically, the Board finds the Veteran to not be credible in any assertions that he has had cervical spine pain since service.  

Furthermore, there is no medical evidence of record that is supportive of the Veteran's contentions.  As previously noted, service treatment records do not document any cervical spine complaints.  The record demonstrates that the Veteran did not seek treatment for his cervical spine until 1990, following a work-related spine injury.  Subsequent medical records generally document treatment for back pain, frequently after post-service motor vehicle accidents.  During the May 2012 RO hearing, the Veteran himself reported that no medical provider has ever indicated to him that his cervical spine disorder developed due to service.

The only evidence supportive of the Veteran's claim is his belief that his cervical spine disorder developed due to service.  As a layperson, the Veteran does not possess the necessary knowledge of medical principles to make such a determination, and his assertions, standing alone, are not probative as to the etiology of his current medical condition. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). A veteran is competent to provide evidence to establish when he notices symptomatology beginning where symptoms are capable of lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Veteran, however, does not contend that his symptoms manifested in service (or in the decade thereafter) with continuity after service. 

Therefore, the Board concludes that the Veteran does not currently have a cervical disorder that developed in service.  Credible medical evidence in and after service showed that the Veteran did not demonstrate a chronic cervical disorder following his reported in-service actions.  Furthermore, no medical evidence of record has indicated that the Veteran's current cervical disorder developed due to service.  Rather, the evidence documents that the Veteran's cervical spine fusion occurred following a work-related injury over a decade following his discharge from service and that the Veteran subsequently was involved in motor vehicle accidents after which he made complaints of pain.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert, 1 Vet. App. at 58. The Veteran's claim for service connection for a cervical spine disorder is denied. 

Fibromyalgia and Musculoskeletal Pain Claim and Bilateral Knees Claim

In his December 2008 claim, the Veteran reported having "Fibromyalgia Both Legs, feet, hands & arms widespread muscular skeletal pain and tender points - both wrists stiff & painful and chronic" and "chronic Stiffness Both knees w/ meds".  In his May 2012 RO hearing, the Veteran reported that he first noticed having pain in the 1990s in regards to his fibromyalgia and in early 2000 in regards to his knees.  

The service treatment records do not document any complaints of, or treatment for, fibromyalgia or musculosketal pain, including knee pain (other than for the already service-connected lumbar spine).  

The medical evidence of record similarly does not document any complaints of, or treatment for, fibromyalgia, general musculoskeletal pain not associated with a diagnosed disability or a right or left knee disorder.  An April 2007 VA problem list does not document fibromyalgia, musculoskeletal pain or a knee disorder as one of the Veteran's disorders, despite the Veteran reporting in his May 2012 hearing that he receives treatment for fibromyalgia and musculoskeletal pain through VA and has spoken to his doctors about his knees.  Similarly, a July 2007 VA diabetes mellitus examination noted a VA healthcare system problem list that did not include any such disorders.  A January 2009 problem list again did not list the claimed disorders.

The Veteran received a general VA examination in May 2009.  The VA examiner noted that the Veteran did not have any muscle symptoms.  The examiner noted that the Veteran reported developing age-related right knee and left hip chronic discomfort.  

The May 2009 VA examiner found on examination that the Veteran had no muscle atrophy, spasm or other muscle abnormalities.  The examiner also found no joint swelling, effusion, tenderness or laxity, as well as no other objective abnormalities or inflammatory arthritis.   The examiner also specifically noted that the Veteran had no objective right knee or left hip abnormal findings on examination and that there was no loss of motion with repetitive testing of right knee or left hip.

The only evidence of record supportive of the Veteran's claim is his contention that he has fibromyalgia and musculoskeletal pain, as well as bilateral knee disorders.  As a layperson, the Veteran does not possess the necessary knowledge of medical principles to make such a determination, and his assertions, standing alone, are not probative as to the etiology of his current medical condition. See Espiritu, 2 Vet. App. at 495. A veteran is competent to provide evidence to establish when he notices symptomatology beginning where symptoms are capable of lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Buchanan, 451 F.3d at 1136-37.  The Veteran, however, has not contended that his symptoms manifested in service (or in the decades thereafter) with continuity after service. 

A threshold requirement for the granting of service connection is evidence of a current disability. In the absence of evidence of a current disability there can be no valid claim. Brammer, 3 Vet. App. at 225.  There is no competent medical evidence of record showing that the Veteran has ever received a diagnosis of fibromyalgia, a disorder characterized as musculoskeletal pain or right and/or left knee disorders from a medical professional and the record does not document any treatment for any such disorders.  

It is also important for the Veteran to understand that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). Thus, in absence of competent medical evidence showing a known clinical diagnosis of fibromyalgia, a disorder characterized by musculoskeletal pain, or a diagnosis in regards to either ro his knees, his claims must be denied. See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that compensation may only be awarded to an applicant who has a disability existing on the date of the application, and not for a past disability); Brammer,  3 Vet. App. at 225 (in the absence of proof of the presently claimed disability, there can be no valid claim).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert, 1 Vet. App. at 58. The Veteran's claims for service connection for fibromyalgia and musculoskeletal pain, as well as the claim for bilateral knee disorders, are denied. 

Left Ear Hearing Loss Claim

The Veteran contends that he has left ear hearing loss due to in-service small arms fire, heavy artillery, mortars, grenades, helicopters, aircraft engines and tanks.  

The Court has explained that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet.  App. at 157.  The Court further opined that 38 C.F.R. § 3.385 operates only to establish when hearing loss can be service connected.  Id. at 159.  The Court also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met; a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

Service treatment records generally do not document that the Veteran's hearing loss ever reached the "disability" level under 38 C.F.R. § 3.385 or that the Veteran made complaints of, or received treatment for, hearing loss.  The January 1967 separation examination documents findings of hearing levels that do not reach the level of a "disability."

"[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may  nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service".  Hensley v.  Brown, 5 Vet. App. 155, 160 (1993).  

The claims file contains no medical treatment records regarding the Veteran's hearing acuity after service.  

The Veteran received a VA examination in May 2009, which included a claims file review.   The threshold results, in decibels, were as follows: 




HERTZ




500
1000
2000
3000
4000
AVERAGE
LEFT
15
15
15
20
20
18

The Veteran's CNC speech discrimination scores were 100 percent for the left ear.  The Veteran's threshold average was 18 decibels in the left ear.  The examiner diagnosed the Veteran with normal to mild sensorineural hearing loss in the left ear.  

The Veteran reported that his hearing loss affected his daily activities and occupation.  He also reported pain and difficulty hearing.  

The examiner found the left ear to have normal hearing sensitivity and that the Veteran did not have left ear hearing loss in accordance to VA standards.

Under VA standards, a Veteran has a ratable hearing loss "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran's left ear hearing loss does not rise to the level of a "disability" under 38 C.F.R. § 3.385.  As such, the Veteran's left ear hearing is not found to be within the auditory thresholds necessary to qualify as hearing loss under VA standards.  

Furthermore, even if the Veteran's hearing loss had reached the level of a "disability" under VA standards, there is no medical evidence of record finding a connection between the Veteran's left ear hearing loss and his service.  

As the evidence of record is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet.App. 49, 58 (1991).  The Veteran's claim for service connection for left ear hearing loss is denied. 

Sleep Apnea Claim

The Veteran contends that service connection is warranted for sleep apnea. 

The service treatment records do not document any complaints of, or treatment for, sleep apnea.  The medical evidence of record similarly does not document any complaints of, or treatment for, sleep apnea.  In a June 2010, Dr. A.S.T. noted that the Veteran denied having sleep apnea.  

At the May 2012 RO hearing, the Veteran reported that he has sleep apnea, but also admitted that he had not been diagnosed by a medical professional as having sleep apnea.  The Veteran further reported that he was not seeking medical treatment for sleep apnea and had not set up any examinations for it.

The only evidence of record supportive of the Veteran's claim is his contention that he has sleep apnea.  As a layperson, the Veteran does not possess the necessary knowledge of medical principles to make such a determination, and his assertions, standing alone, are not probative as to the etiology of his current medical condition. See Espiritu, 2 Vet. App. at 495. A veteran is competent to provide evidence to establish when he notices symptomatology beginning where symptoms are capable of lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Buchanan, 451 F.3d at 1136-37.  The Veteran, however, has not contended that his symptoms manifested in service (or in the decades thereafter) with continuity after service. 

A threshold requirement for the granting of service connection is evidence of a current disability. In the absence of evidence of a current disability there can be no valid claim. Brammer, 3 Vet. App. at 225.  There is no competent medical evidence of record showing that the Veteran has ever received a diagnosis of sleep apnea from a medical professional.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert, 1 Vet. App. at 58. The Veteran's claim for service connection for sleep apnea is denied. 


ORDER

Service connection for malaria is denied.

Service connection for a cervical spine disorder, including a cervical spine fusion with scar, is denied.

Service connection for fibromyalgia and musculoskeletal pain is denied.  

Service connection for bilateral knee disorders is denied.

Service connection for left ear hearing loss is denied.

Service connection for sleep apnea is denied.


[Continued on the next page]  
REMAND

The Board finds that further development is necessary in regards to the claims for service connection a respiratory disorder, neuropathy of the bilateral lower extremities, vision problems, right ear hearing loss and hypertension.

Respiratory Disorder

The Veteran contends that he has a spot on his lungs and shortness of breath due to Agent Orange exposure or in-service asbestos exposure.  The Board finds that a VA examination is necessary to determine whether the Veteran currently has a respiratory disorder that developed due to service, including Agent Orange or claimed asbestos exposure.

Dr. L.M.M., in October 1994, diagnosed the Veteran with pulmonary asbestosis.  Dr. L.M.M. also noted that the Veteran's occupational history including working as a machine operator and fork lift operator at Brockway Glass from 1967 until 1974, which included exposure to asbestos materials.  

In his June 2007 claim, the Veteran also reported asbestos exposure from "HELICOPTER-TANK-APC TRUCKS ETC."  The Veteran's military occupational specialty (MOS) was as an infantryman. 

During his May 2009 general VA examination, the Veteran reported that he had previously worked for the railroad for about 20 years.  Additionally, in a June 9, 2010 private medical record, Dr. A.S.T. noted that the Veteran previously had a pack per day history of smoking for 30 years, but had quit 20 years previously.

In a July 1990 x-ray report, Dr. J.H. found the Veteran's lung fields to be clear and reported a negative chest x-ray.  

In a November 2003 x-ray report, Dr. C.J.D. found the Veteran's lungs and pulmonary vasculature to be normal and reported a negative chest x-ray.

In a December 5, 1994 private medical record, Dr. R.A.H. found the Veteran's chest study to be consistent with asbestosis.

In a March 2008 study, the examiner found no evidence of active pulmonary disease.  In March 2008, a Jackson Hospital record included a primary diagnosis of upper respiratory infection and sinusitis-acute not otherwise specified.  

In a November 2008 VA cardiology consult report, the Veteran complained of dyspnea on exertion for six months.  The examiner found the Veteran to have "dyspnea with exertion...possible equivalent of angina".

Given the Veteran's contentions of asbestos and Agent Orange exposure in service, and his current pulmonary complaints, the Veteran should be afforded a VA examination in order to determine the current nature of any related respiratory disability.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Neuropathy of the Bilateral Lower Extremities 

The Board finds that clarification is necessary in regards to determining whether the Veteran currently has peripheral neuropathy of the lower extremities secondary to a service-connected disability.  The Veteran is currently service-connected for diabetes mellitus and a lumbar spine disability.

The Veteran's service treatment records do not document any complaints of, or treatment for, neuropathy of the bilateral lower extremities.

Following service, records from the 1990s from Dr. W.L.P. documented treatment for the lumbar spine and neuropathy.  In records from October 1995 to November 1995, Dr. W.L.P. noted complaints of pain radiating to the left lower limb.  In a December 1995 report, Dr. W.L.P. noted that the Veteran complained of back pain radiating to his legs.  Dr. W.L.P. found that the Veteran had a new disc herniation with nerve root compression on the left consistent with his pain.  In a December 1995 MRI report, Dr. H.P.J. found the Veteran to be status post laminectomy at L4-L5 and to have a herniated disc at L5-S1 causing left nerve root compression, which had occurred since the Veteran's last examination in May 1995.  

Subsequent records, however, are mixed as to whether the Veteran has neuropathy.  In a VA examination for diabetes mellitus in July 2007, the examiner noted that sensory examination was normal, except it was equivocal for pin prick on the lateral aspect of the left foot.  The examiner did not diagnose the Veteran with neuropathy.

In a general VA examination in May 2009, the examiner found no evidence of sensory loss on the right or left side.  The examiner specifically found motor, sensory and reflex examination indicated by abnormal spinal condition to be entirely within normal limits.

In an October 2009 VA examination for the peripheral nerves, the examiner noted an October 2009 electrodiagnostic report and found an abnormal electromyography (EMG) showing electrophysiological evidence for moderately severe carpal tunnel syndrome that is worse on the right.  The examiner diagnosed the Veteran with L4-S1 degenerative disc disease/degenerative joint disease, status post L5 laminectomy and bilateral carpal tunnel syndrome (bilateral medial focal neuropathy unrelated to diabetes mellitus) and onchyodystrophy due to diabetes mellitus.  The examiner found the Veteran to not have EMG/nerve conduction velocity (NCV) documented diabetic neuropathy, but did not state whether the Veteran had peripheral neuropathy of the bilateral lower extremities.  

The RO/AMC should request that the October 2009 VA examiner review the records and provide an addendum to his medical opinion addressing the previously discussed questions regarding whether the Veteran has neuropathy of the bilateral lower extremities due to a service-connected diabetes mellitus and/or the service-connected lumbar spine disability. If the October 2009 VA examiner is unavailable, a new VA medical opinion should be provided addressing the claims.



[Continued on the next page] 
 
Right and Left Eye Disorders Claim  

The Veteran contends that he has vision problems secondary to his service-connected diabetes mellitus.  

A July 2007 VA optometry record documents that the Veteran has diagnoses including 1) pre-glaucoma/glaucoma suspect based on disc appearances, 2) dry eyes, 3) cataract, 4) non-insulin dependent diabetes mellitus without associated retinopathy and 5) presbyopia.  

There is no VA etiology examination of record with respect to the Veteran's claimed vision disorders. A VA examination is required to determine the nature and etiology of the Veteran's claimed eye disorders, including to determine if they were caused or aggravated by his diabetes mellitus. See 38 C.F.R. § 3.159(c)(4).

Right Ear Hearing Loss Claim

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim for service connection for right ear hearing loss. 

The January 1967 separation examination did not indicate that the Veteran had a hearing loss disability under 38 C.F.R. § 3.385 at that time.  

However, the May 2009 VA audio examination included a finding of 50 decibels of hearing loss at 4000 Hz.  Although the VA examiner reported that such findings are not considered to determine if the Veteran has a hearing loss disability under 38 C.F.R. § 3.385, that code section clearly indicates that an auditory threshold of 40 decibels or greater at the 400 Hz frequency indicates a disability.  Thus, the results of this audiological examination revealed right ear hearing loss for VA purposes in accordance with 38 C.F.R. § 3.385. 

After reviewing the Veteran's entire claims file in addition to considering the Veteran's history and the results of the audiological examination, the May 2009 VA examiner opined that the Veteran's right ear hearing loss was less likely as not caused by service.  The VA examiner pointed to the Veteran's January 1967 separation examination whereby the hearing in the Veteran's right ear was found to be within normal limits and thus the Veteran's current right ear hearing loss occurred sometime after his discharge from military service. 

However, a veteran is not precluded from being awarded service connection for a hearing disability merely because his hearing was within normal limits on audiometric testing at separation from service. Hensley v. West, 5 Vet. App. 155, 159 (1993).  In accordance with Hensley, because the VA examiner's sole reason for saying the Veteran's hearing loss was not related to service was his conclusion that the Veteran's hearing acuity upon separation was normal; the examiner did not provide a full, accurate analysis and clear rationale for his conclusion. Accordingly, the Board finds that the May 2009 VA examiner's opinion is incomplete and a new examination based on sound medical principles with a nexus opinion should be provided to the Veteran. The examiner should take into account the Veteran's entire medical history. 

Hypertension Claim

The Veteran contends his hypertension was caused or aggravated by his service-connected diabetes mellitus.

In a July 2007 VA examination, the examiner noted that the Veteran's hypertension predated his diabetes mellitus and that the Veteran did not have kidney failure.  In a May 2009 VA examination, the examiner found that hypertension was not due to hypertension.

Neither VA examiner, however, determined whether hypertension was aggravated by diabetes mellitus.  The Board finds that a VA examination is required to determine the nature and etiology of the Veteran's claimed hypertension, including determining if it was caused or aggravated by his diabetes mellitus. See 38 C.F.R. § 3.159(c)(4).

Finally, the Board notes that all of the Veteran's VA medical records are not associated with the claims file.  The last VA medical records associated with the claims file were from January 2009.  Any unassociated VA medical records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from January 2009 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2.  Once all medical records are associated with the claims file, RO/AMC should schedule the Veteran for a VA pulmonary examination to determine the likelihood that there is an etiological relationship between a current respiratory disorder (claimed as a spot on the lungs and shortness of breath due to Agent Orange exposure or in-service asbestos exposure) and service.  

Based on examination findings, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested is requested to answer questions and render opinions as to the following: 

a)  Does the Veteran currently have a respiratory disorder(s), specifically including asbestosis?  If so, please identify what disorder(s) he has.  

b)  Is it at least as likely as not (50% probability or greater) that the any currently diagnosed respiratory disorder had its onset during service or was caused by an incident or event that occurred during service?  

The examiner should specifically include consideration of the Veteran's conceded exposure to Agent Orange.  The examination should also consider the probability of asbestos exposure in service and specific attention should also be paid to the Veteran's post-service history of possible exposure to asbestos while working in a glass factory and for the railroad, as well as his past history of smoking tobacco products. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete explanation must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.  

3.  After the requested medical records have been associated with the claims file, the RO/AMC shall request a medical opinion addendum from the provider of the October 2009 VA examination.  The October 2009 VA examiner should provide a medical opinion as to the likelihood that there is an etiological relationship between the claimed neuropathy of the bilateral lower extremities and the Veteran's service or his service-connected disabilities of a lumbar spine disability and/or diabetes mellitus.  

If the October 2009 VA examiner is unavailable, the RO/AMC should arrange for another VA examiner to review the record and provide a medical opinion as to the likelihood that there is an etiological relationship between the claimed neuropathy of the bilateral lower extremities and the Veteran's period of service or his service-connected lumbar spine disability and/or diabetes mellitus.  

The VA examiner should base his/her opinion on previous examination findings, including if appropriate x-rays or other diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand.  If the VA examiner determines that a new VA examination is necessary to render an opinion on any of the current claims, such an examination should be obtained prior to the formation of any opinions.

The examiner is requested to render opinions addressing each of the following questions: 

a)  Does the Veteran currently have neuropathy of the left and/or right lower extremity?  

b)  Is it at least as likely as not (50% probability or greater) that neuropathy of the left and/or right lower extremity was caused by the Veteran's service?

c)  Is it at least as likely as not (50% probability or greater) that neuropathy of the left and/or right lower extremity was caused or aggravated by the Veteran's service-connected disabilities of a lumbar spine disability and/or diabetes mellitus?  

If the examiner finds that neuropathy of the bilateral lower extremities was aggravated by diabetes mellitus or the lumbar spine disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the pertinent disorder.  For purposes of this analysis, "aggravation" is defined as a permanent worsening of the non-service-connected disability beyond that due to the natural disease process

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete explanation must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.  

4.  Once all medical records are associated with the claims file, RO/AMC should schedule the Veteran for an appropriate optometry examination to determine the likelihood that there is an etiological relationship between the Veteran's claimed left and/or right eye disorder(s) and his service or service-connected diabetes mellitus.  

Based on examination findings, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested is requested to answer questions and render opinions as to the following: 

a)  Does the Veteran currently have any right and/or left eye disorder(s)?  

b)  Is it at least as likely as not (50% probability or greater) that the any currently diagnosed right and/or left eye disorder(s) have its onset during service; or, was such disorder caused by an incident or event that occurred during service?  

c)  Is it at least as likely as not (50% probability or greater) that any currently diagnosed right and/or left eye disorder(s) was caused or aggravated beyond the natural progression of the disorder by the service-connected diabetes mellitus?

If the examiner finds that a right and/or left eye disorder(s) was aggravated by diabetes mellitus, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. For purposes of this analysis, "aggravation" is defined as a permanent worsening of the non-service-connected disability beyond that due to the natural disease process

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete explanation must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.  

5.  Upon completion of the above, the RO/AMC should schedule the Veteran for an appropriate audiological examination to determine the likelihood that there is an etiological relationship between the Veteran's claimed right ear hearing loss and his service.  

Based on examination findings, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested is requested to answer questions and render opinions as to the following: 

a)  Does the Veteran currently have a right ear hearing loss under 38 C.F.R. § 3.385?

b)  Is it at least as likely as not (50% probability or greater) that the any currently diagnosed right ear hearing loss had its onset during service; or, was such disorder caused by an incident or event that occurred during service?  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete explanation must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.

6.  Once all medical records are associated with the claims file, the RO/AMC should request a new VA examination to address whether the Veteran's hypertension developed due to his service or was caused or aggravated by his service-connected diabetes mellitus. 

Based on examination findings, including any necessary diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner are requested to render opinions as to the following:

a)  Does the Veteran currently have hypertension?  

b)  Is it at least as likely as not (50% probability or greater) that any currently diagnosed hypertension have its onset during service; or, was such disorder caused by an incident or event that occurred during service?  

c)  Is it at least as likely as not (50% probability or greater) that any currently diagnosed hypertension was caused or aggravated beyond the natural progression of the disorder by the service-connected diabetes mellitus?

If the examiner finds that hypertension was aggravated by diabetes mellitus, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. For purposes of this analysis, "aggravation" is defined as a permanent worsening of the non-service-connected disability beyond that due to the natural disease process

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is asked to explain the reason(s) for his/her answers to the questions posed above. The examiner is directed to reconcile his or her opinions with any on file that may conflict. 

6.  When the development requested has been completed, the case should again be adjudicated by the RO/AMC on the basis of the additional evidence, including any evidence forwarded directly to the Board. If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


